
                                                                    Exhibit 10.1

                              EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into as of the 1st day of December 2010, by and
between WIN GAMING MEDIA (ISRAEL) LTD., a company incorporated under the laws of
Israel located at 55 Igal Alon St., Tel Aviv 67891, Israel (the "COMPANY"), and
Boaz Carmi, Israeli ID number 27938398 of 3 HaHaruv Street, Katzir 37861, Israel
("CARMI"). Each of the Company and Carmi may be referred to herein as a "PARTY"
and collectively as the "PARTIES".


WHEREAS The Company wishes to employ Carmi as the Company's Chief Financial
Officer ("CFO") AS OF JANUARY 1, 2011, and Carmi represents that he has the
requisite skill and knowledge to serve in such position, and he desires to
engage in such employment, according to the terms and conditions hereinafter set
forth;

NOW, THEREFORE, in consideration of the respective agreements of the Parties
contained herein, the Parties agree as follows:

1.   EMPLOYMENT

     (a)  The Company agrees to employ Carmi and Carmi agrees to be employed by
          the Company on the terms and conditions set out in this Agreement. The
          employment of the CFO shall commence on December 1, 2010 (the
          "EFFECTIVE DATE").

     (b)  Carmi shall be employed as the Company's CFO. Carmi shall perform the
          duties, undertake the responsibilities and exercise the authority
          customarily performed, undertaken and exercised by persons situated in
          a similar capacity, subject to the direction of the Company's board of
          directors (the "BOARD"). The CFO shall report regularly to the Board
          with respect to his activities.

     (c)  Excluding periods of vacation, sick leave and military reserve service
          to which the CFO is entitled or required, the CFO agrees to devote his
          full working time and attention to the business and affairs of the
          Company and its subsidiaries as required to discharging the
          responsibilities assigned to the CFO hereunder. During the term of
          this Agreement, the CFO shall not be engaged in any other employment
          with another business entity. It is being understood and agreed that
          the CFO may also provide services as Chief Financial Officer to the
          Company's parent company, Win Gaming Media, Inc. (the"PARENT") as well
          as to all other subsidiaries of the Parent.

     (d)  This Agreement is a personal agreement governing the employment
          relationship between the Parties hereto. This Agreement shall not be
          subject to any general or special collective employment agreement
          relating to employees in any trade or position that is the same or
          similar to the CFO's position, unless specifically provided herein.

     (e)  Since the CFO position, duties and responsibilities hereunder are in
          the nature of management duties that demand a special degree of
          personal loyalty and in the nature which does not enable the Company
          to supervise his work and rest hours, the provisions of the Law of
          Work Hours and Rest 5711 - 1951 shall not apply to the terms of the
          CFO's employment hereunder. Accordingly, the statutory limitations of
          such law shall not apply to this Agreement. The CFO shall not be
          entitled to additional compensation from the Company for working
          additional hours or working on rest days, as required by the Company.





2.   REPRESENTATIONS AND WARRANTIES OF THE CFO

     The CFO represents and undertakes all of the following:

     (a)  There are no other undertakings or agreements preventing him from
          committing himself in accordance with this Agreement and performing
          his obligations under it.

     (b)  To the best of the CFO's knowledge, the CFO is not currently, nor will
          he by entering into this Agreement be deemed to be, violating any
          rights of his former employer and/or in breach of any of his
          obligations towards his former employer.

     (c)  The CFO shall inform the Company, immediately upon becoming aware of,
          on every matter in which he or his immediate family members have a
          personal interest and which might create a conflict of interests with
          his duties under his employment hereunder.

     (d)  In carrying out the duties under this agreement, the CFO shall not
          make any representations or give any guarantees on behalf of the
          Company, except as expressly and in advance authorized to do so.

     (e)  The CFO acknowledges and agrees that from time to time he may be
          required by the Company to travel and stay abroad as part of his
          duties towards the Company. The company will bear all the expenses of
          such travel.

     (f)  The CFO shall not receive any payment and/or benefit from any third
          party, (excluding the Parent), directly or indirectly in connection
          with his employment. In the event the CFO breaches this undertaking,
          without derogating from any of the Company's right by law or contract,
          such benefit or payment shall become the sole property of the Company
          and the Company may set-off the value thereof from any sums due to the
          CFO from the Company.

     (g)  The CFO undertakes to use the Company's equipment and facilities only
          for the purpose of his employment. The CFO acknowledges and agrees
          that the Company is entitled to conduct inspections within the
          Company's offices and on the Company's computers, including
          inspections of electronic mail transmissions, Internet usage and
          inspections of their content, for the Company's relevant needs. For
          the avoidance of any doubt, it is hereby clarified that all
          examination's finding shall be the Company's sole property.

3.   SALARY

     In consideration for the employment of the CFO with the Company, the
     Company shall pay the CFO a gross monthly salary of NIS 14,000 (fourteen
     thousand New Israeli Shekels) (the "BASE SALARY").

     The Base Salary shall be payable monthly in arrears, no later than the 9th
     day of each month. The Company shall deduct from the Base Salary, AND FROM
     ANY OTHER PAYMENT HEREUNDER, all the deductions as required under the law.

4.   CFO BENEFITS

     During the term of this Agreement, the CFO shall be entitled to the
     following benefits:

     (a)  SICK LEAVE. The CFO shall be entitled to fully paid sick leave
          pursuant to the Sick Pay Law 5736 - 1976. Unused sick days may be
          accrued by the CFO in accordance with the law.

                                       2




     (b)  VACATION. The CFO shall be entitled to an annual vacation of 18
          working days per year. Unused vacation days may be accrued by the CFO
          in accordance with the law. The CFO shall be entitled to redeem
          vacation days in accordance with the law.

     (c)  MOTOR VEHICLE. At the end of 6 months of employment, the Company shall
          consider providing Carmi a motor vehicle from the Company from level 2
          ("Group 2") according to the Tax Regulations - Value of the Use of
          Vehicle 57-47 1987 (the "CAR"). Terms and conditions of possession and
          use of the Car, including gasoline, insurance and replacement, shall
          be established by the Company in accordance with policies established
          for the employees of the Company. Income tax imposed on Carmi in
          connection with the use of the Car shall be borne by Carmi. Carmi
          shall not be entitled to compensation for fines for traffic violations
          and shall be responsible to any policyholder's participation payments
          ("Hishtatfut Atzmit") in relation to the Car.

     (d)  STOCK OPTIONS. At the end of 6 months of employment, the Company shall
          consider granting Carmi Stock Options of the Parent in the amount that
          would be agreed between Carmi, the Parent and the Company. The Options
          shall be subject to the terms of the Parent's Stock Option Plan, and
          the Stock Option Agreement to be entered into between the Company or
          the Parent and Carmi.

     (e)  REST HOME ALLOWANCE ("DMEI HAVRA'A"). The CFO shall be entitled to
          "Dmei Havra'a" as determined under applicable law.

     (f)  SOCIAL BENEFITS. The CFO shall be entitled to receive from the Company
          the following contributions:

          a.   PENSION FUND. The Company shall insure the CFO under an accepted
               Pension Fund (the "CFO'S INSURANCE"), as follows: (i) the Company
               shall pay an amount equal to 5% of the Base Salary towards the
               CFOs Insurance for the CFO's benefit and shall deduct 5% from the
               Base Salary and pay such amount towards the Managers' Insurance
               for the CFO's benefit (and by signing this Agreement, the CFO
               gives his consent for such deduction); (ii) the Company shall pay
               an amount equal to 8 1/3% of the Base Salary for severance
               compensation; and (iii) the Company shall pay an amount of up to
               2.5% of the Base Salary towards disability insurance.

          b.   CONTINUING EDUCATION FUND.

          c.   It is agreed that the CFO shall bear all the tax imposed under
               any applicable law with respect to any payment made toward the
               Pension Fund and/or Continuing Education Fund which exceeds the
               maximum amount exempt from tax payment under applicable laws.

     (g)  EXPENSES REIMBURSEMENT: The Company will reimburse the CFO for all
          reasonable, business-related expenses and disbursements incurred by
          the CFO in carrying out his duties under this Agreement and against
          the submission of receipts, provided however that such expenses shall
          be approved by the Board.

     (h)  INDEMNIFICATION OF CFO; D&O INSURANCE: Within 10 (ten) days as of the
          execution of this Agreement, the Company shall execute and furnish the
          CFO with an Indemnification Agreement in the form that will be
          approved by the Board. The Company will add the CFO to the Parent's
          existing directors' and officers' liability insurance ("D&O
          Insurance"). In any case, the D&O Insurance shall be as broad as any
          such insurance obtained for any other officer of the Company.


                                       3




     (i)  Any benefit provided by the Company to the CFO under section 4 to this
          Agreement shall not be considered as part of the CFO's salary for
          purposes of calculating the CFO's social and other benefits, such as
          severance payments, redemption of unused vacation days etc., and such
          social and other benefits shall be calculated only out of the Base
          Salary.

5.   TERMINATION

     (a)  This Agreement shall be in effect for an undefined period of time
          commencing on the Effective Date (the "TERM"). The Company and the CFO
          may terminate this Agreement and the employee-employer relationship
          between the Parties at any time upon written notice of thirty (30)
          days to the other Party (the "NOTICE PERIOD") specifying the effective
          date of termination (the "TERMINATION DATE").

     (b)  During the Notice Period, the CFO shall work in the Company and shall
          be entitled to compensation pursuant to Section 3 and to all of the
          benefits set forth in Section 4. Notwithstanding the foregoing, the
          Company is entitled to terminate this Agreement with immediate effect
          upon a written notice to the CFO and to pay the CFO an amount equal to
          the Base Salary (as defined above) that would have been paid to the
          CFO during the Notice Period in lieu of such prior notice.

     (c)  Notwithstanding the foregoing, the Company may immediately terminate
          the employment relationship with the CFO for Cause (as defined below),
          without paying the CFO any payment with respect to the term commencing
          following such termination, and such termination shall be effective as
          of the time of notice of the same. "CAUSE" means (a) a material breach
          of this Agreement; (b) any willful failure to perform or willful
          failure to perform competently any of the Company's instructions or
          any of the CFO's fundamental functions or duties hereunder; (c)
          engagement in willful misconduct or acting in bad faith with respect
          to the Company, (d) conviction of a felony involving moral turpitude;
          or (e) any cause justifying termination or dismissal in circumstances
          in which the Company can deny the CFO severance payment under
          applicable law.

     (d)  During the Notice Period, the CFO shall work in the Company, shall
          transfer his position to his replacement in an orderly and complete
          manner and shall return to the Company all documents, professional
          literature and equipment belonging to the Company, which may be in his
          possession at such time.

     (e)  At the end of the Notice Period, the Company shall transfer to the CFO
          ownership of his CFO's Pension Fund and Continuing Education Fund.

6.   COMPETITIVE ACTIVITY

     During the term of this Agreement and for a period of eighteen (18) months
     thereafter, the CFO will not directly or indirectly:

     (a)  Carry on or hold an interest in any company, venture or other entity
          which competes directly or indirectly with the products or services of
          the Company or any subsidiary of the Company (a "COMPETING BUSINESS").

     (b)  Act as a consultant or CFO or officer or in any capacity in a
          Competing Business or supply services in competition with the Company
          or its subsidiaries services ("RESTRICTED SERVICES") to any person or
          entity which was provided with services/products by the Company or its
          subsidiaries at any time during the twelve (12) months immediately
          prior to the Termination Date.

                                       4




     (c)  Solicit, canvass or approach or endeavor to solicit, canvass or
          approach any person or entity which was provided with
          services/products by the Company or its subsidiaries at any time
          during the twelve (12) months immediately prior to the Termination
          Date, for the purpose of offering Restricted Services or products
          which compete with the products supplied by the Company or its
          subsidiaries at the Termination Date.

     (d)  Employ, solicit or entice away or endeavor to solicit or entice away
          from the Company or its subsidiaries any person employed (whether as
          an employee or as a consultant) by the Company or its subsidiaries at
          any time during the twelve (12) months immediately prior to the
          Termination Date with a view to inducing that person to leave such
          employment and to act for another employer in the same or a similar
          capacity.

7.   CONFIDENTIALITY AND IP RIGHTS

     (a)  In view of the fact that the CFO's work as an employee of the Company
          will bring the CFO into close contact with many confidential affairs
          of the Company and its affiliates, including matters of a business
          nature, such as information about customers, costs, profits, markets,
          sales and any other information not readily available to the public,
          such as technical information related to the Company's products and/or
          technology as well as plans for future developments, the CFO agrees:

          (i)  To keep secret all confidential matters of the Company and its
               affiliates and not to disclose them to anyone outside of the
               Company, either during or after the CFO's employment with the
               Company, except with the Company's prior written consent; and

          (ii) To deliver promptly to the Company on termination of the CFO's
               employment by the Company, or at any time the Company may so
               request, all memoranda, notes, records, reports and other
               documents (and all copies thereof) relating to the Company's and
               its affiliates' businesses which the CFO may then possess or have
               under the CFO's control.

     (b)  The CFO agrees to execute any separate confidentiality agreements
          required by the Company.

     (c)  The CFO agrees that all memoranda, books, notes, records (contained on
          any media whatsoever), charts, formula, specifications, lists and
          other documents made, compiled, received, held or used by the CFO
          while employed by the Company, concerning any phase of the Company's
          business, products, services or trade secrets, shall be the Company's
          sole property and shall be delivered by the CFO to the Company upon
          termination of the CFO's employment or at any earlier or other time at
          the request of the Company, without the CFO retaining any copies
          thereof.

     (d)  The CFO will promptly disclose to the Company, or any persons
          designated by it, all information, improvements, inventions, formulae,
          processes, techniques, know-how and data, whether or not patentable,
          made or conceived or reduced to practice or learned by the CFO, either
          alone or jointly with others, during the CFO's employment with the
          Company (including after hours, on weekends or during vacation time)
          (all such information, improvements, inventions, formulas, processes,
          techniques, know-how and data are hereinafter referred to as the:
          "INVENTIONS").

     (e)  The CFO agrees that all the Inventions shall be the sole property of
          the Company and its assigns, and the Company and its assigns shall be
          the sole owner of all patents and other rights in connection with such
          Inventions. The CFO hereby assigns to the Company any rights the CFO
          may have or acquire in such Inventions.

                                       5



     (f)  The CFO further agrees as to all such Inventions to assist the
          Company, or any persons designated by it, in every proper way to
          obtain and from time to time enforce such Inventions in any way
          including by way of patents on such Inventions in any and all
          countries, and that the CFO will execute all documents for use in
          applying for and obtaining patents on and enforcing such Inventions,
          as the Company may desire, together with any assignments of such
          Inventions to the Company or persons or entities designated by it.

8.   MISCELLANEOUS

     (a)  LAW AND VENUE. The validity, construction and performance of this
          Agreement shall be governed by and interpreted in accordance with the
          laws of the State of Israel, without giving effect to the principles
          of conflict of laws thereof. The competent courts of the city of Tel
          Aviv-Jaffa, Israel shall have exclusive jurisdiction to settle all
          disputes arising in connection with this Agreement and no other courts
          shall have any jurisdiction whatsoever in respect of such disputes.

     (b)  COUNTERPARTS AND SIGNATURES. This Agreement may be executed in any
          number of counterparts, each of which shall be deemed an original but
          all of which together shall constitute one and the same instrument.

     (c)  ASSIGNMENT. This Agreement shall be binding upon and shall inure to
          the benefit of the Company, its successors and assigns, and the
          Company shall require such successor or assign to expressly assume and
          agree to perform this Agreement in the same manner and to the same
          extent that the Company would be required to perform it if no such
          succession or assignment had taken place. The term "successors and
          assigns" as used herein shall mean a corporation or other entity
          acquiring all or substantially all the assets and business of the
          Company (including this Agreement) whether by operation of law or
          otherwise.

     (d)  NON-WAIVER The waiver, express or implied, by either Party hereto of
          any rights hereunder or of any failure to perform or of a breach
          hereof by the other Party hereto shall not constitute or be deemed a
          waiver of any other right hereunder or any other failure to perform or
          a breach hereof by the other Party hereto, whether of a similar or
          dissimilar nature.

     (e)  ENTIRE AGREEMENT. This Agreement and the Exhibits attached hereto
          constitute the entire agreement between the Parties with respect to
          the subject matter hereof and supersedes any prior agreement, written
          or oral, including the terms of any negotiations in connection with or
          relating to this Agreement.

     (f)  MODIFICATION OF AGREEMENT. No addition or modification of this
          Agreement shall be effective or binding on either of the Parties
          hereto unless reduced to writing and executed by the respective duly
          authorized representatives of each of the Parties hereto.

     (g)  NOTICE. Any notices to be given hereunder shall be served on a Party
          by prepaid registered letter, facsimile or telegram to its address
          given herein or such other address as may from time to time be
          notified for this purpose. Any notice given by letter shall be deemed
          to have been served four days after the time at which it was posted
          and any notice given by facsimile or telegram shall be deemed to have
          been served 24 hours after it is dispatched.

                                       6




     (h)  SEVERABILITY. The provisions of this Agreement shall be deemed
          severable and the invalidity or unenforceability of any provision
          shall not affect the validity or enforceability of the other
          provisions hereof.

     (i)  EMPLOYMENT TERMS NOTICE. For the purpose of delivering a notice with
          respect to the employment terms pursuant to the Law of Notice to
          Employee (Employment Terms), 5762 - 2002, this Agreement shall be
          considered as complying with the requirements under such Law.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

/s/ Shimon Citron                                          /s/ Boaz Carmi
-----------------                                          --------------
Win Gaming Media (Israel) Ltd.                                 Boaz Carmi

                                       7
